Exhibit Sinoenergy Corporation Signs Merger Agreement With Skywide Capital Management Limited Stockholders to Receive $1.90 per share BEIJING, Oct. 12 /PRNewswire-Asia-FirstCall/ Sinoenergy Corporation (Nasdaq: SNEN), developer and operator of retail compressed natural gas (CNG) filling stations in the People's Republic of China and a manufacturer of CNG transport truck trailer, CNG filling station equipment and CNG fuel conversion kits for automobiles, today announced that, on October 12, 2009, the Company entered into an agreement with Skywide Capital Management Limited, pursuant to which the Company will be merged with and into Skywide.Upon the effectiveness of the merger, each issued and outstanding share of the Company's common stock, other than shares owned by Skywide, will automatically be converted into the right to receive $1.90 per share. Skywide, which is owned by the Company's chairman, Mr. Tianzhou Deng, and its president,
